Citation Nr: 0807969	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for lumbosacral strain. 

3.  Entitlement to service connection for left hip strain.  

4.  Entitlement to service connection for allergic rhinitis 
(claimed as nose/sinus condition).  

5.  Entitlement to service connection for pes planus, right 
foot (claimed as right arch condition).  

6. Entitlement to service connection for hemorrhoids.  

7.  Entitlement to service connection for disability 
manifested by dizziness.  

8.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability, including residuals of anterior 
cruciate ligament repair.  



REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
December 2000.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted service connection for a 
left knee disability and service connection for reactive 
airway disease and assigned a 10 percent rating for each of 
those disabilities effective the day following the veteran's 
separation from service in December 2000.  In the same rating 
decision, the RO denied multiple service connection claims.  
The veteran disagreed with the initial ratings and the denial 
of the service claims and perfected his appeal as to each of 
the claims.  At that time, he indicated he wanted a Board 
hearing at the RO.  The veteran did not, however, report for 
the hearing.  In a December 2004 letter, received at the RO 
after it sent the case to the Board, the veteran requested a 
new hearing.  This recently came to the Board's attention, 
and in January 2008 letter, the Board asked the veteran 
whether he wanted the December 2004 letter to be considered 
by the Board as a motion for a new hearing.  The veteran did 
not respond to the Board's January 2008 letter.  

In a decision dated in February 2005, the Board granted an 
initial 30 percent rating for reactive airway disease, and 
denied claims of entitlement to service connection for 
diabetes mellitus, hearing loss, small patent foramen ovale 
(claimed as chest pain), left wrist condition, residuals of 
Bell's palsy, hypertension, gastrointestinal/stomach 
condition, sycosis barbae (claimed as skin discoloration, 
pimples, and cysts), shin splints, and disability due to 
asbestos exposure.  In addition, the Board remanded for 
additional development the remaining claims on appeal, which 
are entitlement to an initial rating in excess of 10 percent 
for the veteran's service-connected left knee disability and 
entitlement to service connection for:  headaches; 
lumbosacral strain; left hip strain; allergic rhinitis 
(claimed as nose/sinus condition); pes planus, right foot 
(claimed as right arch condition); hemorrhoids; and 
disability manifested by dizziness.  The requested 
development has been completed to the extent possible, and 
the case is now before the Board for further appellate 
consideration.  

The issue of entitlement to an initial rating in excess of 
10 percent for a left knee disability, including residuals of 
anterior cruciate ligament repair, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was diagnosed as having cluster headaches in 
service and he has reported headaches with the same symptoms 
since then.  

2.  There is no competent evidence that relates any current 
lumbosacral strain; left hip strain, or allergic rhinitis to 
service or any incident of service.  

3.  The preponderance of the evidence is against finding that 
any current pes planus of the right foot (claimed as right 
arch condition) or hemorrhoids had their onset in service or 
are related to any incident of service.  

4.  There is no diagnosis of a disability manifested by 
dizziness.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

2.  Service connection for lumbosacral strain is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  Service connection for left hip strain is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

4.  Service connection for allergic rhinitis (claimed as 
nose/sinus condition) is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

5.  Service connection for pes planus, right foot (claimed as 
right arch condition) is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

6.  Service connection for hemorrhoids is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

7.  Service connection for disability manifested by dizziness 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in September 2001, the 
Baltimore RO, where the veteran filed his claims originally, 
notified the veteran that to establish entitlement for 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began or was made worse in service, or an event in service 
that caused and injury or disease; (2) a current physical or 
mental disability; and (3) a relationship between his 
disability and an injury, disease or event in service.  The 
RO explained that a current disability could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of disability and that a relationship 
between current disability and an injury in service was 
usually shown by medical records or medical opinions.  

In the September 2001 letter to the veteran, the Baltimore RO 
said that VA would try to help him get such things as medical 
records, employment records , or records from other Federal 
agency and that the must give VA enough information about 
these records so that VA could request them from the person 
or agency who has them.  The RO explained to the veteran that 
it was still his responsibility to make sure those records 
ere received by VA.  

In addition, in a letter dated in March 2004, which was sent 
by the Waco RO, as the veteran had by that time moved to 
Texas, that RO again explained what the evidence must show to 
support his claims for service-connected compensation 
benefits.  In addition, the RO notified the veteran that VA 
is responsible for getting relevant records from any Federal 
agency and that this might include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The RO also notified the veteran that VA 
would make reasonable efforts to get relevant records not 
held by a Federal agency but that he must provide enough 
information about his records so that VA could request them.  
The RO again emphasized to the veteran that it was his 
responsibility to make sure the RO received all requested 
records that are not in the possession of a Federal 
department or agency.  The RO requested that the veteran let 
the RO know if there was any other evidence or information 
that he thought would support his claims.  In a letter dated 
in March 2005, the VA Appeals Management Center (AMC) 
reiterated the same information and, in addition, made a 
specific request to the veteran that he send any evidence in 
his possession that pertains to his claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent complete notice was given to the veteran in 
March 2005, and the AMC thereafter readjudicated the merits 
of the veteran's claims and issued a supplemental statement 
of the case (SSOC) in August 2007.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a SSOC 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claims but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the RO will provide the veteran appropriate notice 
regarding the headache claim; otherwise, the preponderance of 
the evidence is against the other service connection claims, 
rendering moot any question as to disability rating or 
effective date.  

As to the duty to assist, the veteran has not reported that 
he has received VA or private treatment for any of the 
disabilities at issue here.  He was provided VA examinations 
in January 2002 and April 2003, and in February 2005, the 
Board remanded the case for additional examinations and 
medical opinions.  In a letter to the veteran dated in 
August 2005, the AMC notified the veteran that it had asked 
the VA medical facility nearest him to schedule him for an 
examination in connection with his claims and explained that 
the medical facility would notify him of the date, time, and 
place of the examination.  The RO advised the veteran that if 
he could not keep the appointment, he should telephone the 
medical facility and reschedule the examination.  The AMC 
also explained the consequences of failing to report for an 
examination.  

Thereafter, the veteran failed to report for scheduled VA 
examinations.  In January 2006 letter, the AMC referred to 
the missed examinations and explained to the veteran that the 
law states that when a claimant, without good cause, fails to 
report for an examination or reexamination, the claim shall 
be rated based on the evidence of record.  The AMC then 
requested that the veteran let VA know whether or not he was 
willing an able to report for the examination if rescheduled.  
The AMC notified the veteran that if he did not respond 
within 60 days, it would assume he was not willing and/or not 
able to report for such an examination.  The veteran did not 
respond to the AMC's January 2006 letter.  In view of the 
veteran's failure to cooperate, the Board will proceed with a 
decision based on the evidence of record.  38 C.F.R. § 3.655; 
see Wood v. Gober, 1 Vet. App. 190, 193 (1991) (VA's duty to 
assist "is not always a one-way street.  If a veteran wishes 
help he cannot passively wait for it.").  

In its February 2005 remand, the Board noted that the claims 
file did not include the veteran's service medical records 
covering the veteran's entire period of service and requested 
that action be take to attempt to obtain complete service 
medical records, including any service separation 
examination.  The record shows that the AMC subsequently made 
requests for additional service medical records and that in 
March 2005, the National Personnel Records Center (NPRC) 
reported it had no records for the veteran.  In addition, in 
July 2005, the Defense Personnel Records Imaging System 
reported it had no images related to the veteran.  In 
August 2005, the VA Records Management Center (RMC) in St. 
Louis, Missouri, sent to the AMC several pages of service 
medical records dated in September 2000.  In its August 2005 
memorandum, the RMC stated these were all the service medical 
records found at the RMC for the veteran.  The RMC further 
stated that if it received additional service medical records 
for the veteran, it would automatically send them for 
association with the veteran's claims folder.  

The AMC returned the case to the Board in early 
December 2007.  The record shows that in mid-December 2007, 
the RMC sent the RO five pages of service medical records, 
which were not previously of record.  The Board received 
those records in January 2008.  One page is a laboratory 
report, and the remaining records concern the status of the 
veteran's left knee in October 2000 following surgery that 
had occurred in August 2000.  As they concern only the left 
knee disability for which service connection has previously 
been granted and do not concern any disability for which the 
veteran currently seeking service connection, these records 
are not relevant to issues decided here and will be addressed 
in the remand that follows this decision.  See 38 C.F.R. 
§ 20.1304.  

Based on the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims decided here.  No 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  With chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Service connection claims

Headaches

Records from Walter Reed Army Medical Center show the veteran 
was seen at a neurology consultation in December 1997.  He 
reported that two weeks earlier he started getting severe 
left-sided headaches almost every day.  He described sharp 
pain lasting 30 to 40 minutes and said it usually occurred at 
about 8 or 9 pm and was associated with left eye lacrimation 
and photophobia.  The diagnosis was cluster headaches.  The 
physician stated the veteran could use oral Imitrex for acute 
headache management, and he recommended the use of Indocin 
three times a day for one week.  

At a neurology clinic visit in early February 1998, the 
veteran reported that the headaches that started in 
December 1997 had resolved after 1 to 2 weeks of Indocin, and 
he said he now took Indocin once a week if the felt a 
headache might be evolving.  

Emergency room records from Walter Reed Army Medical Center 
show the veteran was seen in late September 2000 with 
headache complaints.  He said his eyes watered and he had 
left face pain.  He was given an injection of Demerol and 
Vistaril and oxygen administered via nasal cannula.  Two 
hours later the veteran stated the pain was going away and 
that he was not sure whether it was the oxygen or the shot.  
In mid-October 2000, the veteran was seen at the neurology 
clinic.  The neurologist noted the history of cluster 
headaches in 1997 and 1998 and that the veteran reported that 
headaches had returned two to three weeks prior to the 
October 2000 visit.  The veteran said the headaches were 
different in so much as they now lasted 2 hours and occurred 
at around 6 to 9pm.  He described left-sided headaches 
starting as a "pinch" in the temporal area.  The veteran 
described his left eye "closing", blurring vision in the 
left eye, lacrimation, and nasal congestion on the left; he 
stated that alcohol triggered the headaches.  The veteran 
said that in the past week the headaches had been less 
frequent and occurred every other day.  The impression after 
examination was cluster headaches.  The neurologist said that 
limited neurological examination was normal.  He noted that 
the veteran had responded to Indocin in 1997 and he would 
repeat this.  He said the veteran could use Cafegot for 
breakthrough.  

At the January 2002 general medical examination, the 
physician noted that the veteran had a history that in 
February 1998 he was diagnosed as having cluster headaches, 
which were treated with Indocin and resolved after two weeks.  
The examiner noted that in October 2000 the veteran had a 
recurrence of what was diagnosed as cluster headaches and was 
again treated with Indocin.  At the January 2002 examination 
the physician noted the veteran claimed he had intermittent 
headaches approximately ten times in a year, usually 
occurring in the fall months of the year.  He said the pain 
was always on the right side of his head and that during this 
time he had tearing of the right eye and light sensitivity.  
At a VA ear, nose, and throat (ENT) examination in 
January 2002, the physician, in conjunction with 
consideration of whether the veteran had residuals of Bell's 
palsy, said he suspected the veteran's claimed headache was 
not a sequel of Bell's palsy, but rather was pain of 
myofascial origin.  

On review of the evidence pertaining to headaches during and 
after service, the Board finds that cluster headaches were 
noted in service by virtue of the diagnoses of cluster 
headaches in December 1997 and reports of continuing symptoms 
in February 1998 as well as the treatment of symptoms in 
September 2000 with a confirmation of the diagnosis of 
cluster headaches in October 2000.  The service medical 
records therefore establish a chronic disease shown as such 
in service.  The symptoms that were diagnosed in service as 
cluster headaches were unilateral head pain, with associated 
eye symptoms including lacrimation and complaints of 
photophobia.  The veteran is competent to report that he has 
had headaches with the same kind of symptoms since service, 
and the Board finds that at the January 2002 VA general 
medical examination he presented a credible description of 
recurrent unilateral headaches with tearing of the eye on the 
same side accompanied by light sensitivity.  Although the 
physician who conducted the January 2002 VA ENT examination 
said he suspected the headache claimed was pain of myofascial 
origin, his statement framed in terms of his suspicion, is 
speculative in nature and entitled to no weight of probative 
value.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board finds the evidence 
establishes a chronic headache disability in service and 
finds there is credible competent evidence of post-service 
manifestations of the same disability during the appeal 
period.  There is no evidence that the post-service 
manifestations are clearly attributable to intercurrent 
causes, and service connection for the veteran's chronic 
headache disability is warranted under the provisions of 
38 C.F.R. § 3.303(b).  



Lumbosacral strain

At a January 2002 VA orthopedic examination, the assessment 
included lumboscaral strain, thereby providing evidence of 
current disability.  As to in-service incurrence, the service 
medical records show that on forms titled Report of Medical 
History dated in December 1995, April 1997 and January 1998, 
the veteran denied recurrent back pain.  Although the veteran 
was seen with complaints of neck pain and pain in the upper 
back area following a May 1999 motor vehicle accident, 
service medical records include no record of injury, 
complaint, or diagnosis involving the lumboscaral spine at 
any time during service.  As stated, the examiner at the 
January 2002 orthopedic examination diagnosed the veteran as 
having lumboscaral strain and noted that the veteran said he 
had low back pain when he stood for a long time.  That 
physician did not, however, suggest a relationship between 
the lumboscaral strain and service.  

The only evidence in support of a nexus between the veteran's 
service and his lumboscaral strain is the veteran's own 
implicit opinion that the two are related.  The Board notes 
that the record does not show, nor does the veteran contend, 
that he has specialized education, training, or experience 
that would qualify him to provide an opinion on this matter.  
It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and his opinion 
that any current lumboscaral strain is causally related to 
service is therefore entitled to no weight of probative 
value.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statement, of opinions); see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because there is no competent 
medical evidence linking the veteran's lumboscaral strain to 
service, the Board finds that the preponderance of the 
evidence is against the claim, and thus concludes that 
service connection must be denied.  



Left hip strain

At the January 2002 VA orthopedic examination, the veteran 
stated that after in-service left knee surgeries, which he 
said were in 1994 and 2000, he developed pain in his left 
hip.  The veteran's service medical record show extensive 
treatment and physical therapy for the veteran's left knee 
dating from the early 1990s, left knee anterior cruciate 
ligament repair in February 1996 followed by extensive 
physical therapy, and an additional left knee ACL repair in 
August 2000.  Although the veteran is competent to say that 
he experienced left hip pain after his left knee surgeries, 
the service medical records, including extensive physical 
therapy records, do not mention of any complaint, finding, or 
diagnosis pertaining to the left hip.  At the January 2002 VA 
examination, the veteran said he had left hip pain, 
especially when he stood on his feet for a long time, and the 
diagnosis after examination was left hip strain.  The 
physician stated no opinion as whether there is a 
relationship between the left hip strain and the left hip 
pain the veteran reports he had in service.  

As with the lumboscaral strain, the only opinion as to the 
etiology of the left hip strain comes from the veteran 
himself.  Again, the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As there is no competent evidence of left hip strain in 
service or of a causal relationship between any current 
lumboscaral strain and service or any incident of service, 
the preponderance of the evidence is against the claim, and 
the Board concludes that service connection for left hip 
strain is not warranted.  

Allergic rhinitis (claimed as nose/sinus condition)

Service medical records show that in January 1999, the 
veteran was seen with a two-day history of congestion, which 
was accompanied by headaches and difficulty swallowing.  The 
assessment was pharyngitis and on follow-up 5 days later, the 
assessment was viral syndrome, pharyngitis, and bronchitis.  
Otherwise, the veteran's service medical records include no 
reference to nasal congestion except in association with the 
diagnosis of cluster headaches in October 2000.  The service 
medical records do not include any reference to allergic 
rhinitis.  

At the January 2002 VA ENT examination, the examiner noted 
the veteran was seeking service connection for various 
conditions, including nose and sinus condition.  At the 
examination, the veteran complained of allergic rhinitis, 
with occasional postnasal drainage, congestion, and itchy and 
watery eyes.  Examination of the nose revealed minimal 
swelling involving the middle and inferior nasal pharynx.  
The diagnosis after examination was very mild allergic 
rhinitis, and the physician emphasized that the findings were 
minimal for allergic rhinitis.  At a VA respiratory 
examination in April 2003, the veteran said that over the 
past two to three years he had a history of sneezing and 
copious nasal drainage, which was worse in the spring and 
fall.  After examination, the diagnosis was allergic 
rhinitis, mild with no recent suggestion of secondary 
infection.  April 2003 VA X-rays of the sinuses were normal.  

The January 2002 and April 2003 examination reports establish 
a current disability, allergic rhinitis.  The service medical 
records, as outlined above, do not, however include any 
reference to allergic rhinitis.  Further, there is no medical 
evidence that relates the allergic rhinitis diagnosed in 2002 
to service.  The only evidence in this regard is the 
veteran's own opinion.  Again, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1); see 
Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because there is no evidence of allergic rhinitis in service 
and there is no competent evidence that relates allergic 
rhinitis to service or any incident of service, the 
preponderance of the evidence is against the claim, ant the 
Board concludes that service connection for allergic rhinitis 
is not warranted.  

Pes planus, right foot (claimed as right arch condition)

At the January 2002 VA orthopedic examination, the veteran 
stated that he has a painful right foot and said that when he 
walks too long, he has pes planus on the right.  The 
examining physician stated that on examination the veteran 
had bilateral pes planus, and the diagnosis was pes planus.  
The examination therefore establishes a current disability as 
to the claim on appeal, that is, pes planus, right foot.  

The Board recognizes that the Court has stated specifically 
that a veteran's own statements are competent as to the 
observable flatness of his feet and continuity of pain since 
service.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 
(1995).  In this case, however, the veteran on a checklist he 
submitted with his VA Form 21-526, Application for 
Compensation or Pension, only put a check beside arches and 
at the January 2002 examination said that if he walked too 
long he had pes planus on the right.  The veteran has not 
otherwise provided information or evidence that relates any 
pes planus of the right foot to service, and he has not 
stated there was flatness of his right foot in service or 
that right foot pain started in service and has continued 
since then.  The Board thus finds what amounts to implicit 
contentions of the veteran to be of limited probative value.  

This must be weighed against the remaining evidence.  For 
example, the veteran's service medical records include Report 
of Medical History forms dated in December 1995, April 1997, 
and January 1998 in which the veteran reported he had not 
ever had and did not now have foot trouble.  In addition, 
none of the chronological records of medical care or other 
service medical records include any complaint, finding, or 
diagnosis concerning either foot or arch.  Further, the 
evidence does not show, nor does the veteran contend, that he 
has received any medical care related to his right foot since 
service, and there is no medical evidence that relates any 
current right foot pes planus to service or any incident of 
service.  The Board gives greater weight to the veteran's in-
service statements denying foot trouble than to his statement 
at the January 2002 examination implying he had pes planus in 
service.  

In view of the foregoing, the Board finds the preponderance 
of the evidence is against finding that any current pes 
planus of the right foot (claimed as right arch condition) 
had its onset in service or is causally related to any 
incident of service.  The Board therefore concludes that 
service connection for pes planus of the right foot is not 
warranted.  

Hemorrhoids

Among the veteran's claims is service connection for 
hemorrhoids.  He has made no specific contentions relative to 
this claim.  At a VA general medical examination in 
January 2002, the examiner noted that as to hemorrhoids the 
veteran alleged occasional slight swelling, which he said was 
relieved by Preparation-H.  The physician stated that 
examination revealed no visible or palpable hemorrhoids.  The 
diagnosis was hemorrhoids, intermittent, claimed by veteran, 
relieved by Preparation-H.  The physician did not provide an 
opinion as to the onset or etiology of hemorrhoids.  

As with flat feet, the Board recognizes that the veteran is 
competent to state that he has hemorrhoids, but again, except 
by virtue of claiming service connection, the veteran has not 
otherwise provided information or evidence suggesting the 
presence or onset of any hemorrhoids in service.  To the 
extent that simply filing a claim for service connection for 
hemorrhoids and pursing an appeal is credible evidence of the 
presence or onset of hemorrhoids in service that have 
continued since service, it is of limited probative value.  
This must be weighed against the veteran's service medical 
records including Report of Medical History forms dated in 
December 1995, April 1997, and January 1998 in which the 
veteran reported he had not ever had and did not now have 
piles or rectal disease.  In addition, there is no complaint, 
finding, or diagnosis of hemorrhoids in any other service 
medical records, including chronological records of medical 
care dated before or after the veteran completed those forms.  
The Board gives greater weight to the statements the veteran 
made in service than to his post-service statements, which 
only imply he had hemorrhoids in service.  

Under the circumstances, he Board finds the preponderance of 
the evidence is against finding that any current hemorrhoids 
had their onset in service or are causally related to service 
or any incident of service.  The Board thus concludes that 
service connection for hemorrhoids is not warranted.  

Disability manifested by dizziness

Service medical records show that in March 1995, the veteran 
was seen with complaints of headache, abdominal pain, 
diarrhea, and dizziness for two days.  After examination, the 
assessment was "probably viral gastroenteritis".  On Report 
of Medical History forms dated in December 1995 and 
April 1997, the veteran reported he had not ever had and did 
not now have frequent or severe headache or dizziness or 
fainting spells.  At a neurology consultation in 
December 1997, the veteran reported a two-week history of 
daily headaches that were severe.  He described the headache 
symptoms and also reported he felt lightheaded with standing.  
In addition, he reported decreased taste for two weeks and 
said that a week ago he had noted his face was not symmetric 
on the right.  After examination, the impression was right 
facial nerve palsy and cluster headaches.  

On a Report of Medical History dated in late January 1998, 
the veteran reported he had not ever had and did not now have 
frequent or severe headache or dizziness or fainting spells.  
On that sheet, a physician stated the veteran's records had 
been review, and she noted that the veteran had a history of 
cluster headaches, now resolved.  The remaining service 
medical records include no reference to dizziness.  

At a VA ear, nose, and throat (ENT) examination in 
January 2002, the physician noted the veteran was seeking 
service connection for various conditions including 
dizziness.  At the examination, the veteran reported that 
vertigo or dizziness, occurred if he arose suddenly and he 
said he felt somewhat lightheaded for a brief transient 
period.  After examination, the physician stated he found no 
indication whatsoever of any type of inner ear disorder.  He 
said he suspected the vertigo, or dizziness, is orthostatic 
hypotension.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

At no time during the pendency of this claim has there been a 
diagnosis of a disability manifested by dizziness.  The only 
pertinent evidence in this regard is the report of the 
January 2002 ENT examination.  At that examination, the 
veteran reported symptoms of vertigo, or dizziness, and the 
physician said he "suspected" the vertigo, or dizziness, 
was orthostatic hypotension.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  The Board finds the suspicion that the 
veteran's vertigo, or dizziness, was orthostatic hypotension 
is not adequate to identify pathology resulting in the 
veteran's claimed dizziness symptoms.  This is crucial 
because there must be an actual diagnosis of an underlying 
disability to establish a claim for service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001) 
(pain alone without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

Although the veteran is competent to report symptoms such as 
dizziness, as a layperson, he is not competent to diagnose an 
identifiable underlying malady or condition.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of an identified disability underlying the 
complaints of dizziness, the elements of a successful service 
connection claim are not satisfied.  The Board finds 
therefore that the preponderance of the evidence is against 
the claim for service connection for disability manifested by 
dizziness and concludes that the claim must be denied.  


ORDER

Service connection for chronic headache disorder is granted.  

Service connection for lumboscaral strain is denied.  

Service connection for left hip strain is denied.  

Service connection for allergic rhinitis (claimed as 
nose/sinus condition) is denied.  

Service connection for pes planus, right foot (claimed as 
right arch condition) is denied.  

Service connection for hemorrhoids is denied.  

Service connection for disability manifested by dizziness is 
denied.  


REMAND

The remaining claim on appeal is entitlement to an initial 
rating in excess of 10 percent for a left knee disability, 
including residuals of anterior cruciate ligament repair.  
The effective date of the initial rating is effective the day 
following the veteran's separation from service in 
December 2000.  

In February 2005, the Board remanded the claim, but the 
veteran failed to report for scheduled examinations.  Under 
such circumstances, the claim should be rated based on the 
evidence of record in accordance with 38 C.F.R. § 3.655 as 
this is an original claim.  The Board notes, however, that 
after the case was returned to the Board from the remand, the 
VA Records Management Center in St. Louis sent additional 
service medical records not previously of record.  Those 
records pertain to treatment of the veteran's left knee in 
October 2000, which was following his second in-service left 
knee surgery in August 2000.  As this is an initial rating 
claim, with service connection effective the day following 
service in December 2000, those service medical records 
pertaining to the condition of the left knee in October 2000 
are relevant to the appeal.  Those records were forwarded to 
the Board by the AMC in accordance with the provisions of 
38 C.F.R. § 19.37, and in accordance with 38 C.F.R. 
§ 20.1304, the Board will remand the claim for issuance of a 
supplemental statement of the case (SSOC) that addresses the 
new evidence.  

As the claim is being remanded, it is the judgment of the 
Board that another attempt should be made to have the veteran 
undergo a VA orthopedic examination that assesses the 
severity of the veteran's service-connected left knee 
disability in terms of limitation of motion due to pain, 
excess fatigability, flare-ups (if any), and whether pain 
could significantly limit functional ability during flare up.  
In addition an assessment should be made as to whether and to 
what extent the left knee disability includes other 
impairment, such as instability or "locking".  

In this regard, the Board notes that the only available post-
service medical evidence pertaining to the left knee 
disability consists of reports of VA orthopedic examinations 
and imaging studies dated in 2002 and 2003.  At the 
January 2002 VA orthopedic examination the veteran was noted 
to have had two left knee surgeries in service with the 
second in 2000 as a redo of anterior cruciate ligament 
replacement.  At the time of the examination he was still 
having weakness in the left knee and some pain.  On 
examination of the left knee, the veteran had a 4-cm anterior 
scar. He could flex the left knee to 90 degrees and had 
extension to 0 degrees.  The collateral and cruciate 
ligaments were intact.  He had negative Lachman's and 
McMurray's.  X-rays of the left knee showed status post left 
knee surgery with small screw in the femur.  The radiologist 
said there was moderate degenerative joint disease of the 
left knee joint.  

At an April 2003 VA orthopedic examination, the veteran was 
noted to have had two surgeries on the left knee, with ACL 
reconstruction followed by a second ACL repair in 2000.  The 
veteran stated that following this, he was worse and it took 
him a year to regain mobility of the left knee.  He said that 
he currently had pain in the left knee all time, which he 
rated as a 6 on a scale of 10.  He said the pain increased 
with walking.  The veteran said his job as a security job 
involved a lot of walking and he had to ice his knee down 
every evening because of the swelling that came with walking.  
The physician ordered an MRI (magnetic resonance imaging) 
study of the left knee, and afterward reported a clinical 
impression of degenerative joint disease of the left knee 
status post operative, continue pain, moderate disability, 
slight progression.  

The April 2003 VA MRI study of the left knee showed thinning 
and bucking of the reconstructed anterior cruciate ligament 
secondary to anterior impingement.  The tibia was slightly 
displaced anteriorly and that the possibility of partial 
disruption should be considered.  The posterior horn of the 
lateral meniscus appeared blunted and small with the 
possibility of a tear.  There was minimal fluid within the 
joint.  Articular cartilage erosion was noted at multiple 
sites, and there was a bone bruise in the medial tibial 
condyle.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify any health care providers (VA 
or non-VA) from which he has received 
treatment of evaluation for his service-
connected left knee disability at any 
time since service.  With appropriate 
release authorizations, attempt to obtain 
and associate with the claims file all 
records identified by the veteran. 

Request that the veteran submit any 
evidence in his possession that pertains 
to his service-connected left knee 
disability rating claim.  

Advise the veteran that it is his 
responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim and inform 
him of the consequences of failing to 
report for a VA examination without good 
cause.  See 38 C.F.R. § 3.655.  

2.  Arrange for a VA orthopedic 
examination to determine the severity of 
the veteran's service-connected left knee 
disability, including residuals of 
anterior cruciate ligament repair.  All 
indicated imaging studies and clinical 
testing should be conducted.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  

The examiner is requested to record 
pertinent medical complaints, symptoms, 
and clinical findings on examination, 
including commentary as to the presence 
and extent of any instability of the left 
knee.  

The examiner should provide results of 
range of motion testing for the left 
knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to an initial rating in 
excess of 10 percent for a left knee 
disability, including residuals of 
anterior cruciate ligament repair with 
consideration of the possibility of 
"staged" ratings in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought on appeal 
remains denied, issue an appropriate SSOC 
that addresses all evidence added to the 
record since the August 2007 SSOC, to 
include service medical records received 
after that date.  The veteran and his 
representative should be provided an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


